Citation Nr: 1111931	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder claimed as an anxiety disorder.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which characterized the Veteran's claim as an application to reopen and denied the claim on the grounds that no new and material evidence had been submitted.  The Veteran filed a timely appeal to the Board, which declined to grant an application to reopen in a decision dated May 2007.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the May 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.  In December 2008 the Board remanded the issue of entitlement to service connection for an anxiety disorder for further development.  Pursuant to the May 2008 Joint Motion and subsequent Order the claim was adjudicated as a new claim rather than an application to reopen a previously denied claim.  

In May 2009, the Board denied entitlement to service connection for an anxiety disorder.  The Veteran appealed that decision to the Court.  In January 2010, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the May 2009 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.  

In April 2010, the Board again remanded the issue of entitlement to service connection for an anxiety disorder for additional development.  With respect to that claim, the Board finds that the RO substantially complied with the April 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Jurisdiction over this case is currently with the Baltimore, Maryland RO.

Additionally, the Board notes that the psychiatric claim on appeal has previously been developed to include only an anxiety condition.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that had its clinical onset in or is otherwise related to active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301(a), 3.303, 3.303(c), 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In April 2009, the Veteran was notified of the way initial disability ratings and effective dates are established.   

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims folder.  All identified and available treatment records have been secured.  The Veteran was afforded a VA mental health examination in July 2010.  Thus, the Board is satisfied that the duties to notify and assist have been met.

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Veteran has been diagnosed with an anxiety disorder, which he has attributed to his military service and asserts that service connection is warranted.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997). Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse. However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury. See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Upon careful consideration of the evidence in this case, the Board finds that service connection for a psychiatric disorder claimed as an anxiety disorder is not warranted.  Service treatment records indicate that the Veteran received mental health counseling in service.  A May 22, 1978 entry indicates the Veteran "seems mixed up" and having problems with the everyday military life.  It was noted that he was unable to adjust to military type duties.  The impression was "anxiety disorder?"  There was no treatment prescribed.  A May 28, 1978 entry shows an assessment of reaction to adjustment to military life - insomnia.  He was prescribed medication and a referral to see a psychologist in one week was made.  At the visit with the psychologist, it was reported that the Veteran had attempted suicide by ingesting a large quantity of aspirin.  During the interview, the Veteran acknowledged that he did not want to die.  He stated that he was unable to adjust to military life and had resorted to the use of alcohol and drugs as a way of dealing with the stress.  The psychologist noted that the Veteran appeared to be quite concerned about his tendency to use chemicals as a crutch.  The psychologist further noted that clinically the Veteran is an obviously anxious young man who was in some distress.  He also noted that the Veteran impresses one as an immature young man given to impulsive behavior.

In June 1978 the Veteran was seen with complaints of abdominal discomfort and slight nausea.  He reported that he had been having feelings of depression and took sixty to seventy aspirin tablets.  The impression was depressed disorder.  Later in June 1978, he reported that he was unhappy with Navy life.  It was indicated in the report that there was no evidence of neurosis, psychosis, or organic brain disease.  The assessment was personality disorder with manipulative attempt.  In late June 1978 the Veteran reported to the in-service clinic after having stabbed his right great toe while on the beach.  In July 1978 he presented at sick call after having ingested forty Inderal tablets.  It was noted that he has numerous personal problems.  It was further noted that the Veteran was very dissatisfied with military life in general.  He cannot tolerate the discipline in general.  He denied a real suicide intent; it was merely a gesture to draw attention to his dissatisfaction.  It was noted that there was no evidence of mental illness.  The impression was immature personality, "states he'll do anything to get out of service[.]"  In September 1978 the Veteran was seen at sick call with complaints of not being able to sleep.  He reported that the had difficulty sleeping before joining the Navy, but has had more difficulty progressively.  The Veteran stated that within the past month he had developed nightmares of suicide attempts, fighting with others and deaths in the family or the world ending.  He reported that he was scared and would rather not sleep at all than to dream again.  

The examination report in November 1978 for the purpose of discharge from military service reveals a normal psychiatric evaluation.  In the Veteran's report of medical history at that same time, he indicated that he had not had or did not have frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble.  He did, however, note that he had treatment by a psychiatrist for personal problems.  

Post-service, during a VA mental health examination in October 1993 the Veteran admitted that he had abused many drugs, including heroin, marijuana, alcohol, speed and drugs that he cannot remember.  The examiner noted that the Veteran was neither anxious nor the least bit depressed.  There was no evidence of organicity and no evidence of psychosis.  His general demeanor was that of a sociopath.  He was totally without guilt about his difficulties with drugs and with the law.  The examiner further noted that there was absolutely no evidence that the Veteran was psychotic at that time or ever had been, nor that he had any major mental disease.  The diagnoses were long history of heroin abuse and addiction and sociopathic personality.  At a different VA compensation examination in October 1993 the Veteran was diagnosed with having alcoholic and drug blackouts.  During the interview with the Veteran it was pointed out that the blackouts are always associated either with the drinking of alcohol or taking heroin.  It was noted that the Veteran had begun drinking at the age of twelve and began taking drugs at the age of fifteen.

VA Medical Center (VAMC) treatment records dated variously in 2004 show the Veteran was assigned a treatment team that included a psychiatrist and a psychologist whose diagnostic impressions under Axis I were heroin dependence, in early full remission (last known use April 2004), generalized anxiety disorder, alcohol dependence, in full remission, cannabis dependence, in full sustained remission and nicotine dependence.  

In a statement contained in his Substantive Appeal (VA Form 9), the Veteran asserted that he was diagnosed with having an anxiety disorder in service and no action was taken to treat the disorder.  He stated that as a result of the anxiety being left untreated, he sought out drugs and eventually became addicted to heroin.  He further stated that he is currently drug free and feels that if he had been treated while in the Navy he would have avoided a lot of the "negatives" in his life.

The Veteran had a VA examination in July 2010.  The examiner noted review of the claims folder and medical records.  During the interview, the Veteran reported that he initially did well in the service; at sea his job was to re-fuel the distance line.  One day the line pulled, snapped, and it scared him.  Thereafter, he developed a fear of falling overboard.  He stated that he started to dream about it, and told the doctors about it and that he wanted out of the Navy.  Following examination the examiner rendered Axis I diagnoses of mood disorder, not otherwise specified and opiate dependence in early remission.  His Axis II diagnosis was personality disorder, not otherwise specified.  The examiner commented that symptoms of mood disorder are mild with mild impairment in social and occupational functioning.  She further commented that opiate dependence significantly impairs social and occupational functioning when it is not in remission.  The examiner opined that there was no current diagnosis of anxiety disorder and there was no diagnosis of anxiety disorder while the Veteran was in the military.  The examiner noted that her opinion was based on her review of the claims folder and the remand, the service treatment records, VA treatment records, the clinical interview with the Veteran and the medical literature, and her clinical experience and expertise.  The examiner further commented that there is no evidence from the military records that the Veteran was diagnosed with anxiety disorder.  The records show that the doctors who examined him and treated him considered the basis for his problems to be his immaturity and other personality traits.  The issues of possible anxiety and/or possible depressive disorder were raised, however, further evaluation by a psychologist, concluded that The Veteran's problems were due to immature personality.  He was not diagnosed with either anxiety disorder or depressive disorder while in the military.  

In October 2010 the Veteran underwent a neuropsychiatric evaluation by a private physician, Dr. AZS.  In his report of the evaluation, Dr. AZS noted review of the Veteran's claims folder which contained military and private medical records.  Dr. AZS interviewed the Veteran and recorded his medical, personal and family history.  Following examination, Dr. AZS reviewed the question of whether the Veteran first manifested symptoms of a psychiatric disorder, diagnosed as generalized anxiety disorder in service whether this disorder caused him to self-medicate his condition leading to drug dependency.  Dr. AZS opined that to a reasonable degree of medical probability while the Veteran experimented with the use of marijuana and alcohol occasionally, there was clearly an escalation of use of drugs while in the service primarily due to his failure to adapt to military service.  The most prominent factor causing his failure to adapt was due to his self medication induced anxiety disorder.  Dr. AZS noted that the Veteran has a generalized anxiety disorder, mild and stable.  The Axis I diagnoses rendered were drug dependency caused by anxiety disorder and drug dependency.  The Axis II diagnoses were personality disorder with schizoid and avoidant personality features.  

In light of the above, the Board finds that a preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder claimed as an anxiety disorder.  The Board acknowledges that service treatment records show impressions of "anxiety disorder?" and "depressed disorder," however, VA examiner in the July 2010 examination report did not consider this to be conclusory as to the Veteran's psychiatric condition at that time.  The examiner explained that "Impression" means the clinician was not sure of the diagnosis, and that this was his impression, not his conclusion.  The question mark indicates the physician requesting a consult was not sure if there was an anxiety disorder; and further evaluation by a psychologist revealed that the Veteran's problems were due to immature personality.  Ultimately the Veteran was assessed with having an immature personality.  A psychiatric disorder was not diagnosed.  In addition, it was noted in a June 1978 record that there was no evidence of neurosis, psychosis, or organic brain disorder.  Also, at the time of his discharge from the military there were no psychiatric abnormalities noted in his medical examination report; nor did the Veteran indicate that he had any psychiatric symptoms.  Thus, the evidence does not support a finding that a psychiatric disorder had its origin in service.

Further, VA examiner in July 2010 opined that the Veteran does not have an anxiety disorder.  The examiner based her opinion on a review of the claims folder, including the remand contained therein, the service treatment records, VA treatment records, the clinical interview with the Veteran, medical literature and her clinical experience and expertise.  The examiner reasoned the military records did not include a diagnosis of an anxiety disorder, but it was found that the Veteran's problems were due to immature personality.  VA examiner diagnosed the Veteran with a mood disorder, not otherwise specified, related to opiate dependence, in early remission.  There was no suggestion by the VA examiner that the Veteran's mood disorder was in any way related to his military service.  On the contrary, it was noted that this was related to his opiate dependence, which was in early remission.  This is consistent with the recent diagnosis of mood disorder and the relatively long history of opiate abuse.  The Board finds that the July 2010 examination highly probative of the issue on appeal and therefore adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

The VAMC 2004 clinical reports provide diagnostic impressions of a generalized anxiety disorder.  To the extent that such impressions indicate a possible anxiety disorder, there is no suggestion in the competent evidence of record that such anxiety disorder is related to the Veteran's period of service.  Moreover, the more complete and comprehensive VA examination in 2010 concluded that an anxiety disorder was not present in service or at present.  Dr. AZS's evaluation of the Veteran in October 2010 rendered diagnoses of drug dependency caused by anxiety disorder, and drug dependence under Axis I and personality disorder with schizoid and avoidant personality features under Axis II.  Dr. AZS does not explain why the ultimate diagnosis of immature personality is incorrect and the initial impression of anxiety disorder is more accurate.  Furthermore, while Dr. AZS found that the Veteran has a generalized anxiety disorder, he related the disorder to the Veteran's use of drugs and alcohol during service.  He stated that "In my opinion to a reasonable degree of medical probability while he experimented with the use of marijuana and alcohol occasionally, there was clearly an escalation of use of drugs while in the service primarily due to his failure to adapt to military service.  The most prominent factor causing his failure to adapt was due to his self medication induced anxiety disorder."  Inasmuch as Dr. AZS has made a diagnosis of primary drug abuse, this does not support the Veteran's claim for service connection for an anxiety disorder.  Service connection cannot be granted when a disability was the result of the Veteran's own willful misconduct, or secondary to abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  

Further, a history of heroin abuse and addiction and sociopathic personality were diagnosed on VA examination in 1993.  To the extent that a personality disorder currently exists, service connection cannot be granted because personality disorders are not disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).

The Board recognizes the Veteran's belief that his anxiety disorder is causally related to active service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran may certainly testify as to anxious feelings or other manifestations related to mood, he has not been shown to possess the requisite training, credentials, or other expertise in the field of mental health treatment to competently ascertain that such symptoms are attributable to a chronic mental health disease not of willful misconduct origin or to alcohol or substance abuse.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Jandreau, 492 F. 3d 1372; See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

To the extent the Veteran is claiming continuity of psychiatric symptoms since service, his claim is not consistent with the Report of Medical History at service discharge that did not reflect pertinent psychiatric complaints.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The record shows that mental health issues were first addressed, post-service, in 1993.  As noted above, the Veteran had a VA compensation examination in October 1993.  He was diagnosed with having a long history of heroin abuse and addiction and sociopathic personality.  It appears that the Veteran did not seek treatment for any type of psychiatric disorder until 2004.  In fact at the time of a July 2004 VAMC clinical visit, the Veteran denied a history of emotional problems, or psychiatric hospitalizations or treatment.  The fact that the Veteran did not seek mental health treatment for symptoms for nearly 26 years following his discharge from service weighs heavily against his claim.  The Board notes that a prolonged period without medical complaint, and the amount of time that elapsed since military service, while not necessarily dispositive in and of itself, is a factor that can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While Dr. AZS has indicated that the Veteran has a generalized anxiety disorder, neither he nor other competent, credible evidence of record establishes a link between an anxiety disorder and service.  Dr. AZS's opinion that the Veteran's use of drugs and alcohol was due to service, which in turn induced an anxiety disorder is not sufficient to establish such a link.  As noted earlier, service connection cannot be granted when a disability was the result of the Veteran's own willful misconduct, or due to abuse of alcohol or drugs.  While the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability (See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001)), where disability  arises from the Veteran's misconduct (abuse of alcohol or drugs), service connection is not warranted.  Compensation is precluded for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities that result from primary alcohol abuse.  Id.  Therefore, assuming, without conceding, that the Veteran has current psychiatric disability secondary to drug abuse in service, service connection is not warranted.  For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a psychiatric disorder claimed as an anxiety disorder is denied.  Thus, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder claimed as an anxiety disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


